DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/17/202021 have been fully considered but they are not persuasive.
In regards to applicant’s argument that the prior art reference Obrist does not disclose the amended claim language of claim 1, Examiner respectfully disagrees. Applicant states that in paragraph 53 of Obrist it discloses that the piston cover can be made from a material which is harder than that of the piston body and states that this is relevant to the flexibility. Examiner notes that in paragraph 53 of Obrist it is merely disclosing a possibility of the hardness of the materials used in the piston (disclosed as “can be” and “tailored to specific use”). Examiner further notes that “flexibility” is a property tied to the shape of a component and not to the material whereas hardness varies with the material; hence a harder piston cover can still be more flexible than a softer piston body. As is disclosed in paragraphs 86-92 of Obrist it is clear to one of ordinary skill in the art and considered inherent that for the disclosed piston cover (30) to function as a venting valve (54) with the piston body (28), the piston cover (30) has to be more flexible than the piston body (28) to enable the venting valve to function as disclosed. As disclosed in paragraph 90 of Obrist the piston cover (30) is lifted off from the piston body (28) hence the more flexible piston cover is lifted by being more flexible than the more rigid piston body, which functions as a rigid valve seat.
Since the following grounds of rejection are being maintained, the instant Office action has been made final.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obrist (Pub. No. US 2017/0259296).
Regarding claim 1, Obrist discloses a piston (Figs. 1-6C) for a collapsible cartridge (intended use) for dispensing a material, the piston (16) comprising: a rigid portion (28) having a first diameter (Fig. 3B), a first end (32) and a second end (68), the first end (32) configured to be disposed in a material dispensing direction (Fig. 3B); and a flexible portion (30) formed from a material (made from different materials as disclosed in paragraph 86) being more flexible (piston cover 30 is inherently more flexible than piston body 28 based on the disclosure of paragraphs 86-92 that discloses how the piston cover 30 functions as a venting valve 54 and lifts off the more rigid piston body) than a material of the rigid portion (28) and having a second diameter (Fig. 3B) less than the first diameter, a first end (50) disposed in the material dispensing direction (Fig. 3B) and a second end (48) disposed in an opposite direction, the flexible portion (30) being disposed on the first end (32) of the rigid portion (28) such that the second end (48) of the flexible portion (30) is disposed to face the first end (32) of the rigid portion (28), and the flexible portion (30) configured to radially expand and longitudinally compress (paragraph 86) upon a force (fluid pressure) applied to the first end (50) of the flexible portion so as to compress the collapsible cartridge between the flexible portion and an interior surface of a support cartridge (14).
Regarding claim 2, Obrist discloses the piston (Figs. 1-6C) further comprising a skirt (Fig. 3B) configured (intended use) to gather the cartridge as the cartridge is compressed.
Regarding claim 3, Obrist discloses the piston (Figs. 1-6C) wherein the skirt (Fig. 3B) is disposed on one of the flexible portion (30) and the rigid portion (28).
Regarding claim 4, Obrist discloses the piston (Figs. 1-6C) wherein the skirt (Fig. 3B) includes a tab (38) on an outer surface (Fig. 3B).
Regarding claim 5, Obrist discloses the piston (Figs. 1-6C) wherein at least one hole (36) is disposed in the skirt (Fig. 3B).
Regarding claim 6, Obrist discloses the piston (Figs. 1-6C) wherein the first end of the flexible portion (30) is planar, curved, peaked or angled (Fig. 3B).
Regarding claim 7, Obrist discloses the piston (Figs. 1-6C) wherein the flexible portion (30) includes a radial outer surface (Fig. 3B), the radial outer surface having the second diameter that decreases in the material dispensing direction (Fig. 3B).
Regarding claim 9, Obrist discloses the piston (Figs. 1-6C) wherein the flexible material (30) is silicone or the flexible portion (30) is formed from an elastomeric material (paragraph 86), which is a thermoplastic elastomer.
Regarding claim 12, Obrist discloses the piston (Figs. 1-6C) wherein the flexible portion (30) includes an internal cavity (Fig. 3B) and at least a portion of the rigid portion (28) extends into the internal cavity (Fig. 3B).
Regarding claim 13, Obrist discloses the piston (Figs. 1-6C) wherein the first end of the rigid portion (28) includes a protrusion (Fig. 3B) at the circumferential edge thereof.
Regarding claim 14, Obrist discloses the piston (Figs. 1-6C) wherein a cavity (Fig. 3B) of the flexible portion (30) forms a recess that receives (Fig. 3B) the protrusion of the rigid portion (28).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obrist (Pub. No. US 2017/0259296).
Regarding claim 8, Obrist discloses the piston (16) wherein the flexible portion (30) is formed from a material (paragraph 86) having a durometer, but lacks disclosure of the durometer being between about 15 and 60.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the durometer of the flexible portion of Obrist to be between about 15 and 60, since is does not produce an unpredicted result, and the specific range claimed just provides applicant with an optimum characteristic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. That is, based on the general sizes shown in the drawings a certain albeit unknown exact ratio of the durometer of the flexible portion is present in Obrist. The differences between that unknown ratio and that claimed is considered to be related to optimization of this ratio so as to obtain the associated optimum characteristics provided by this ratio.

Regarding claim 10, Obrist discloses the piston (16) wherein a diameter (Fig. 3B) of the flexible material (30) is configured to radially expand but lacks disclosure wherein the flexible material is configured to radially expand between about 1mm and 3mm when the force is approximately 250 N.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the flexible material to radially expand between about 1mm and 3mm when a force of approximately 250 N is applied to the piston of Obrist, since is does not produce an unpredicted result, and the specific range claimed just provides applicant with an optimum characteristic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. That is, based on the general sizes shown in the drawings a certain albeit unknown exact ratio of the flexible material is present in Obrist. The differences between that unknown ratio and that claimed is considered to be related to optimization of this ratio so as to obtain the associated optimum characteristics provided by this ratio.

Regarding claim 11, Obrist discloses the piston (16) wherein a diameter (Fig. 3B) of the flexible material (30) is configured to increase but lacks disclosure wherein the flexible material is configured to increase from 2 to 15 % when the force is applied to the flexible portion is 250 N.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the diameter of the flexible material to increase 2 to 15 % when a force of 250 N is applied to the piston of Obrist, since is does not produce an unpredicted result, and the specific range claimed just provides applicant with an optimum characteristic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. That is, based on the general sizes shown in the drawings a certain albeit unknown exact ratio of the flexible material is present in Obrist. The differences between that unknown ratio and that claimed is considered to be related to optimization of this ratio so as to obtain the associated optimum characteristics provided by this ratio.

Regarding claim 15, Obrist discloses the piston (Figs. 1-6C) wherein the flexible portion (30) includes an internal cavity (Fig. 3B) and at least a portion of the rigid portion (28) extends into the internal cavity (Fig. 3B), but lacks disclosure such that the ratio of a height of the flexible portion to the distance from the first end of the rigid portion to the first end of the flexible portion is between about 0.5 to 0.55.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio of a height of the flexible portion to the distance from the first end of the rigid portion to the first end of flexible portion to be between 0.5 to 0.55, since is does not produce an unpredicted result, and the specific range claimed just provides applicant with an optimum characteristic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. That is, based on the general sizes shown in the drawings a certain albeit unknown exact ratio of the height of the flexible portion to the distance from the first end of the rigid portion to the first end of flexible portion is present in Obrist. The differences between that unknown ratio and that claimed is .

Claims 16, 17-25, and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nealey (U.S. Patent No. 6,223,941) in view of Obrist (Pub. No. US 2017/0259296).
Regarding claim 16, Nealey discloses a dispensing system (Figs. 1-14), comprising: a cartridge (Fig. 2) having a head part (22) and a cartridge wall (32) which define a reception chamber configured to retain a medium to be dispensed (Column 2 lines 56-67), the head part (22) including a surface (Fig. 7) and an outlet (at 28) in the surface, the outlet (at 28) configured to enable the material to be dispensed therethrough, the cartridge wall (32) configured to be collapsible; and a piston (30 and 31) configured to collapse the cartridge and dispense the medium, the piston (30 and 31) including a rigid portion (30) having a first diameter (Fig. 7), a first end and a second end (Fig. 7), the first end configured to be disposed in a material dispensing direction (Fig. 7), and a flexible portion (31) having a second diameter less than the first diameter (Fig. 7), a first end disposed in the material dispensing direction (Fig. 7) and the second end disposed in an opposite direction, the flexible portion (31) being disposed on the first end (top) of the rigid portion (30) such that the second end (at 35) of the flexible portion (31) is disposed to face the first end of the rigid portion (30), and the flexible portion (31) configured to radially expand upon a force (force of the clips 71a and 71b being forced in as disclosed in Column 4 lines 45-64) being applied to the piston (30 and 31) in the material dispensing direction such that the first end of the flexible portion (31) contacts the surface of the head part (22), but lacks disclosure of the piston of claim 1.
Obrist teaches a piston (16) for dispensing a material (paragraph 5), the piston (16) comprising: a rigid portion (28) having a first diameter (Fig. 3B), a first end (32) and a second end (68); and a flexible portion (30) having a second diameter (Fig. 3B) less than the first diameter (Fig. 3B), a first end (50) disposed in the material dispensing direction (Fig. 3B) and a second end (48) disposed in an opposite direction (Fig. 3B), the flexible portion (30) being disposed on the first end (32) of the rigid portion (28) such that the second end (48) of the flexible portion (30) is disposed to face the first end (32) of the rigid portion (28).


Regarding claim 17, Nealey discloses a dispensing system (Figs. 1-14), comprising: a cartridge (Fig. 2) having a head part (22) and a cartridge wall (32) which define a reception chamber configured to retain a medium to be dispensed (Column 2 lines 56-67), the head part (22) including a surface (Fig. 7) and an outlet (at 28) in the surface, the outlet (at 28) configured to enable the material to be dispensed therethrough, the cartridge wall (32) configured to be collapsible; and a piston (30 and 31) configured to collapse the cartridge and dispense the medium, the piston (30 and 31) including a rigid portion (30) having a first diameter (Fig. 7), a first end and a second end (Fig. 7), the first end configured to be disposed in a material dispensing direction (Fig. 7), and a flexible portion (31) having a second diameter less than the first diameter (Fig. 7), a first end disposed in the material dispensing direction (Fig. 7) and the second end disposed in an opposite direction, the flexible portion (31) being disposed on the first end (top) of the rigid portion (30) such that the second end (at 35) of the flexible portion (31) is disposed to face the first end of the rigid portion (30), and the flexible portion (31) configured to radially expand between about 1 mm and 3 mm upon a force (force of the clips 71a and 71b being forced in as disclosed in Column 4 lines 45-64) being applied to the piston (30 and 31) in the material dispensing direction such that the first end of the flexible portion (31) contacts the surface of the head part (22), but lacks disclosure of the piston of claim 1.
Obrist teaches a piston (16) for dispensing a material (paragraph 5), the piston (16) comprising: a rigid portion (28) having a first diameter (Fig. 3B), a first end (32) and a second end (68); and a flexible portion (30) having a second diameter (Fig. 3B) less than the first diameter (Fig. 3B), a first end (50) disposed in a material dispensing direction (Fig. 3B) and a second end (48) disposed in an opposite direction (Fig. 3B), the flexible portion (30) being disposed on the first end (32) of the rigid portion (28) such that the second end (48) of the flexible portion (30) is disposed to face the first end (32) of the rigid portion (28).


Regarding claim 18, Nealey discloses the dispensing system (Figs. 1-14) wherein the piston (30 and 31) includes a skirt (at 58) on at least one of the rigid portion (30) and the flexible portion (31), and the cartridge (32) is configured to gather (Column 4 lines 45-53) in the skirt (at 58) upon compression of the cartridge (Fig. 2).
Regarding claim 19, Obrist (modified above) teaches the piston (16) wherein the skirt (Fig. 3B) includes a tab (38) on an outer surface (Fig. 3B).
Regarding claim 20, Nealey discloses the dispensing system (Figs. 1-14) wherein the first end (Fig. 2) of the flexible portion (31) is planar, curved, peaked or angled (Fig. 2).
Regarding claim 21, Obrist (modified above) teaches wherein the second diameter of the flexible portion (30) decreases in the material dispensing direction (Fig. 3B).
Regarding claim 22, Obrist (modified above) teaches wherein the flexible portion (30) includes an internal cavity (Fig. 3B) and at least a portion of the rigid portion (28) extends into the internal cavity (Fig. 3B).
Regarding claim 23, Obrist (modified above) teaches the piston (16) wherein the flexible portion (30) includes an internal cavity (Fig. 3B) and at least a portion of the rigid portion (28) extends into the internal cavity (Fig. 3B), but lacks disclosure such that the ratio of a height of the flexible portion to the distance from the first end of the rigid portion to the first end of the flexible portion is between about 0.5 to 0.55.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio of a height of the flexible portion to the distance from the first end of the rigid portion to the first end of the flexible portion to be between about 0.5 to 0.55, since is does not produce an unpredicted result, and the specific range claimed just provides applicant with an optimum characteristic, since it has been held that where the general conditions of a claim are disclosed in the 

Regarding claim 24, Obrist (modified above) teaches the piston (16) wherein the flexible portion (30) is formed from a material (paragraph 86) having a durometer, such that the flexible material (30) is configured to radially expand but lacks disclosure of having a durometer between about 15 and 60, and wherein the flexible material is configured to radially expand between about 1mm and 3mm when the force is approximately 250 N.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the flexible material to have a durometer between about 15 and 60, and to radially expand between about 1mm and 3mm when a force of approximately 250 N is applied to the piston of Obrist, since is does not produce an unpredicted result, and the specific range claimed just provides applicant with an optimum characteristic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. That is, based on the general sizes shown in the drawings a certain albeit unknown exact ratio of the flexible material is present in Obrist. The differences between that unknown ratio and that claimed is considered to be related to optimization of this ratio so as to obtain the associated optimum characteristics provided by this ratio.

Regarding claim 25, Obrist (modified above) teaches wherein the first end (32) of the rigid portion (28) includes a protrusion (Fig. 3B) at the circumferential edge thereof (Fig. 3B). 
Regarding claim 29, Nealey discloses a method of dispensing a material from a cartridge (Fig. 2), comprising: providing the dispensing system (Figs. 1-14), and applying a second force (68) to the piston (30 and 31) to dispense the material through the opening (40) in the head part (22).
Regarding claim 30, Nealey discloses the method wherein the applying the second force (68) to the piston (30 and 31) causes the cartridge (32) to be gathered (Column 4 lines 45-53) in a skirt (at 58) disposed on the piston (30 and 31).
Regarding claim 31, Nealey discloses the method wherein the applying the second force (68) to the piston (102) causes the flexible portion (106) to contact the surface of the head part (22) and the diameter of the flexible portion (rubber material of 106) to radially increase and a radial circumferentially surface of the flexible portion (106) to contact a portion of the cartridge (32) to dispense the material through the opening in the head part (22).

Allowable Subject Matter
Claims 26-28 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753